Clark, Judge.
In this appeal from the revocation of defendant’s probation, the sole issue is whether the state produced legally sufficient evidence to authorize the court’s finding that defendant violated a term of his probation.
The revocation petition alleged that defendant violated Georgia’s public indecency statute by the lewd exposure of his sexual organs. Code § 26-2011 (b). At the hearing, the prosecution’s chief witness positively identified defendant as the person who followed her to a sorority house, unzipped his pants, and exposed his penis to her. This testimony was sufficient to satisfy the requirement of "slight evidence” necessary to support a finding of a probationary violation. Dickerson v. State, 136 Ga. App. 885 (222 SE2d 649); Scott v. State, 131 Ga. App. *336504 (206 SE2d 137).
Argued July 12, 1976
Decided July 16, 1976.
Guy B. Scott, Jr., for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., and Stolz, J., concur.